I am fully in accord with the result reached by the majority. The judgment of the Superior Court must be reversed. That court, however, quite apparently rendered the judgment which it did only because it felt constrained by Devers v. Scranton,308 Pa. 13. It seems to me that case is wrong and should be overruled. So long as it continues to be law there is bound to be doubt and confusion as to the extent of a municipality's liability under section 619 of the Act of May 1, 1929, P. L. 905. The decision in that case is founded upon the premise that "a fire truck is not a device intended for the transportation of persons or property upon a public highway," and therefore not a "vehicle" or "motor vehicle" within the meaning of section 102 of the Act of 1929, supra. That section is a general definitory section; it sets forth definitions of various terms as used throughout the act. If a fire truck is not a "motor vehicle" as defined in section 102, and therefore not within the provisions of section 619 (imposing liability upon a municipality for the negligent operation of a motor vehicle by its employee in the course of his employment), it is not a motor vehicle within the provisions of any section of the act. The legislature cannot have intended the term to have one meaning in one section of the act and a totally different meaning in another section. Section 102 expressly provides that the words there defined, when used in the act, shall, for the purposes of the act, have the meanings respectively ascribed to them in that section. It follows that if a fire truck is not a motor vehicle within the definition in section 102, it is not subject to the provisions of the act requiring registration, *Page 493 
certificate of title, operator's license, lighting equipment, and the like. To state this conclusion is to demonstrate the absurdity of its premise.
That the legislature did not suppose that its definition of "vehicle" in section 102 excluded fire trucks appears clearly from section 902 of the act, in which the legislature found it necessary to make express exceptions for "fire department equipment" in the provisions prescribing maximum dimensions for vehicles generally. Indeed, it is plain that the legislature in its definition of the terms "vehicle" and "motor vehicle" intended to designate conveyances of the sort usually referred to by those terms, except those specifically excluded, and that fire trucks and sprinkler trucks, since not expressly excepted, were very definitely meant to be included. Where an act specifies, as this one does, particular exceptions to a general definition, it is ordinarily to be supposed that the legislature intended only those exceptions and no others: expressio unius est exclusio alterius. See Steckler v. Luty,316 Pa. 440, 443, and cases there cited. Unless it would rewrite the act, a court may not add to the exceptions specified. Fire trucks and sprinkler trucks are not excepted from the definition of "vehicle," and the legislative intent must therefore have been to include them. Section 619 should accordingly apply, and the city should be held liable in the case of those vehicles, in compliance with the legislative mandate. It may be admitted that ordinarily a statute in derogation of the common law is to be strictly construed. The present statute, however, seems to me so clear that there is no ambiguity and therefore no room for more than one construction. The municipality's liability is for the negligence of an employee while operating "a motor vehicle." The phrase is in no way restricted, and in its ordinary and natural meaning it would comprehend any motor vehicle and therefore all motor vehicles operated under the specified circumstances. To say that the legislature must, in order to avoid application of the *Page 494 
common law rule, enumerate the particular types of motor vehicles which involve liability would be manifestly unreasonable. The plain words of the act, if given the meaning which the legislature clearly intended them to have, require that the city be held liable not only in this case but in the case of a fire truck as well. Therefore I would overrule theDevers case and restore the act to its natural and proper meaning.